DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed October 28th, 2022, has been fully considered and entered. Accordingly, Claims 1-5, 7-12, 14-18, and 20-23 are pending in the case. Claims 1, 8, and 15 were amended. Claims 1, 8, and 15 are the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Junqueira et al. (US 2011/0087684 Al) in view Risvik et al. (US 2012/0130996 A1), further in view of Broder et al. (US 2004/0243557 Al).
Regarding claim 1, Junqueira teaches a method for retrieving documents for a search, the method being implemented on a computing device comprising a plurality of processors, memory, and a communication platform connected to a network, the method comprising (see Junqueira, Paragraph [0050], “a computing device includes a processor and memory for storing and executing program code, data and software, and maybe provided with an operating system that allows the execution of software applications in order to manipulate data. A computing device such as server 702 and the user computer 704 can include one or more processors, memory, a removable media reader, network interface”):
receiving a query comprising a plurality of terms (see Junqueira, FIGURE 1, “Query 114”, [a query of terms is received]);
obtaining, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document [i.e. term score] and/or the location of the occurrences of the term in the document.”);

However, Junqueira does not explicitly teach:
obtaining, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term;

Risvik teaches:
obtaining, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term (see Risvik, Paragraphs [0017], [0031], [0045], “The posting list includes entries each identifying a document and a rank that comprises a score representing the importance of the atom in the context of the document… a document's rank may be a score based on term-frequency inverse-document frequency (TF/IDF) functions as known in the art. For instance, the document rank may be a score generated using the BM25F ranking function [i.e. term score] … The tiers are ordered by ranked (i.e., the first tier having documents with ranks above a first threshold, the second tier having documents with ranks within a given range below the first threshold, etc.).” [The documents are associated with a rank score that is based on a term score, and then divided into tiers, in which the tiers are ranked based on a threshold.]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Risvik (teaching tiering of posting lists in search engine index), and arrived at a method that ranks a posting list. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of retrieving top search results (see Risvik, Paragraph [0036]). In addition, both the references (Junqueira and Risvik) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, and Risvik further teaches:
generating a candidate list of content items based on the plurality of posting lists, wherein the step of generating the candidate list comprises: selecting, from each of the posting lists, a first content item having a same first rank in each of the posting lists, retrieving, for each of the content items, from the respective posting lists, an associated term score of the first content item, and creating the candidate list with the first content items that are ranked based on their corresponding term scores; updating the candidate list by: selecting, from each of the posting lists, a next content item having a same rank different from the first rank in each of the posting lists, for each of the next content items (see Risvik, Paragraph [0057], “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates [i.e. candidate list] for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.”),

However, the combination of Junqueira, and Risvik do not explicitly teach:
if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item;

Broder teaches:
if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Risvik (teaching tiering of posting lists in search engine index), further in view of Broder (teaching system, method and computer program product for performing unstructured information management and automatic text analysis, including a search operator functioning as a weighted and (wand)), and arrived at a method that keeps track of the top n results. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of retrieving the top n scoring documents (see Broder, Paragraph [0247]). In addition, both the references (Junqueira, Risvik, and Broder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, Risvik, and Broder further teaches:
and repeating the step of selecting, inserting, and re-ranking until the candidate list has been updated based on all of the one or more content items in each of the posting lists (see Risvik, Paragraph [0060], “If it is determined at block 718 that the process of merging tiers should continue, the next level of tiers from the posting lists are merged, as shown at block 722… The process of merging lower tiers continues until a stopping determination is made at block 718 and a set of ranked search results are provided at block 720.” [As shown in Figure 7, the process repeats until the stopping condition is met, and the search results are provided.]), 
determining based on the candidate list, the candidate content items (see Risvik, Paragraph [0058], “A determination is made at block 718 regarding whether the process of merging tiers may be stopped at this point and search results provided from this merge.”);
and providing, based on the candidate content items, a response to the query (see Risvik, Paragraph [0058], “If so, the process of merging tiers from posting lists may be stopped, and a set of ranked search results may be returned from the first tiers for presentation to an end user, as shown at block 720.”).

Regarding claim 2, Junqueira in view of Risvik, further in view of Broder teaches all of the elements of the invention as stated in claim 1. Junqueira, Risvik, and Broder further teaches:
identifying, for each entry of each posting list, a content item identifier of the entry; and determining whether a data object includes an entry for the content item identifier, the data object storing the candidate list, wherein the step of identifying comprises (see Broder, Paragraph [0247], [0309], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id… The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”): 
determining, for each posting list, a first posting list entry, wherein each posting list is analyzed using a separate one of the plurality of processors (see Junqueira, Paragraph [0024], “each processing core 104 assigned a posting list task 118 performs the posting list task that identifies a set of documents, and then scores the identified documents as a part of the posting list task.”);
selecting a content item identifier associated with a first content item from the first posting list entry of each posting list; and extracting a corresponding term score for the first posting list entry of each posting list (see Risvik, Paragraph [0057], “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.”),
and wherein the step of determining whether the data object includes the entry for the content item identifier comprises: determining whether the data object includes an entry for the content item identifier associated with the first content item from each posting list exists, and wherein the data object is stored in a data structure (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 3, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 2. Broder further teaches:
generating the data object in response to determining an absence of any data objects in the data structure that are associated with the content item identifier associated with the first content item, wherein the data object stores the content item identifier and the corresponding term score for the first posting list entry of a corresponding posting list; or adding the corresponding term score of the content item identifier for the first posting list entry to the data structure in response to determining that the data object exists in the data structure (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

	Regarding claim 4, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 1. Junqueira, and Broder further teaches:
determining, using a first processor of the plurality of processors, a first term score associated with a first content item of the one or more content items included in a first posting list of the plurality of posting lists, wherein the first content item is a first entry in the first posting list, and the first term score is greater than or equal to each additional term score included in the first posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
determining that a data object representative of the first content item in a data structure exists (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”);
and adding the first term score to the data object, wherein the data object comprises the first term score associated with the first posting list and at least a second term score associated with a second content item included in a second posting list, the second posting list being analyzed using a second processor of the plurality of processors (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 5, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 4. Broder further teaches:
determining an upper bound term score for each posting list (see Broder, Paragraph [0316], “To find an upper bound, one first traverses the term's posting list and for each entry computes the contribution of this term to the score of the document corresponding to this entry. The upper bound is then set to the maximum contribution over all posting elements”); 
and storing each upper bound term score in the data structure (see Broder, Paragraph [0316], “upper bound is stored in the index as one of the term's properties”).

Regarding claim 7, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 1. Broder further teaches:
generating a content item map that stores a first listing of content item identifiers associated with each content item of the one or more content items analyzed from each posting list (see Broder, Paragraph [0309], “After calling the init( ) function of the WAND iterator, the algorithm calls the next( ) function to receive a new candidate document. When a new candidate is returned by the WAND iterator, this document is fully evaluated using the system's scoring model, resulting in the generation of a precise score for this document”);
determining that the cleaning condition has been satisfied (see Broder, Paragraph [0303], “If there is no such term (meaning the sum of all term upper bounds is less than the threshold) the iterator stops”);
generating a temporary content item map that stores a second listing of content item identifiers comprising at least a portion of the first listing of content item identifiers, wherein the second listing of content item identifiers comprises content item identifiers having a corresponding lower bound term score that exceeds a threshold term score (see Broder, Paragraph [0299], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”);
and performing a compare and swap ("CAS") operation to replace the first listing of content item identifiers with the second listing of content item identifiers (see Broder, Paragraphs [0303], [0309], “If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 8, Junqueira teaches a system comprising a plurality of processors, memory, and a communications platform in communication with a network for retrieving documents for a search, comprising (See Junqueira, Paragraph [0049]-[0050], A computing device such as server 702 and the user computer 704 can include one or more processors, memory, a removable media reader, network interface”):
a query decomposition unit configured to receive a query comprising a plurality of terms (see Junqueira, FIGURE 1, “Query 114”, [a query of terms is received]);
a plurality of query term based searchers each being configured to (See Junqueira, Paragraph [0021], “Search engine 102”):
obtain, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document [i.e. term score] and/or the location of the occurrences of the term in the document.”),

However, Junqueira does not explicitly teach:
obtain, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term,

Risvik teaches:
obtain, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term (see Risvik, Paragraphs [0017], [0031], [0045], “The posting list includes entries each identifying a document and a rank that comprises a score representing the importance of the atom in the context of the document… a document's rank may be a score based on term-frequency inverse-document frequency (TF/IDF) functions as known in the art. For instance, the document rank may be a score generated using the BM25F ranking function [i.e. term score] … The tiers are ordered by ranked (i.e., the first tier having documents with ranks above a first threshold, the second tier having documents with ranks within a given range below the first threshold, etc.).” [The documents are associated with a rank score that is based on a term score, and then divided into tiers, in which the tiers are ranked based on a threshold.]),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Risvik (teaching tiering of posting lists in search engine index), and arrived at a system that ranks a posting list. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of retrieving top search results (see Risvik, Paragraph [0036]). In addition, both the references (Junqueira and Risvik) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, and Risvik further teaches:
generating a candidate list of content items based on the plurality of posting lists, wherein the step of generating the candidate list comprises: selecting, from each of the posting lists, a first content item having a same first rank in each of the posting lists, retrieving, for each of the content items, from the respective posting lists, an associated term score of the first content item, and creating the candidate list with the first content items that are ranked based on their corresponding term scores; updating the candidate list by: selecting, from each of the posting lists, a next content item having a same rank different from the first rank in each of the posting lists, for each of the next content items (see Risvik, Paragraph [0057], “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates [i.e. candidate list] for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.”),

However, the combination of Junqueira, and Risvik do not explicitly teach:
if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item,

Broder teaches:
if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Risvik (teaching tiering of posting lists in search engine index), further in view of Broder (teaching system, method and computer program product for performing unstructured information management and automatic text analysis, including a search operator functioning as a weighted and (wand)), and arrived at a system that keeps track of the top n results. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of retrieving the top n scoring documents (see Broder, Paragraph [0247]). In addition, both the references (Junqueira, Risvik, and Broder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, Risvik, and Broder further teaches:
and repeating the step of selecting, inserting, and re-ranking until the candidate list has been updated based on all of the one or more content items in each of the posting lists (see Risvik, Paragraph [0060], “If it is determined at block 718 that the process of merging tiers should continue, the next level of tiers from the posting lists are merged, as shown at block 722… The process of merging lower tiers continues until a stopping determination is made at block 718 and a set of ranked search results are provided at block 720.” [As shown in Figure 7, the process repeats until the stopping condition is met, and the search results are provided.]),
and determining based on the candidate list, the candidate content items (see Risvik, Paragraph [0058], “A determination is made at block 718 regarding whether the process of merging tiers may be stopped at this point and search results provided from this merge.”); 
and a query search result aggregator configured to provide, based on the candidate content items, a response to the query (see Risvik, Paragraph [0058], “If so, the process of merging tiers from posting lists may be stopped, and a set of ranked search results may be returned from the first tiers for presentation to an end user, as shown at block 720.”).

Regarding claim 9, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 8. Junqueira, Risvik, and Broder further teaches:
identify, for each entry of each posting list, a content item identifier of the entry; and determine whether a data object includes an entry for the content item identifier, the data object storing the candidate list (see Broder, Paragraph [0247], [0309], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id… The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”),
wherein the query decomposition unit comprises a posting list selector configured to determine, for a posting list, a first posting list entry, wherein each query term based searcher of the plurality of query term based searchers uses a separate one or more processors of the plurality of processors (see Junqueira, Paragraph [0024], “each processing core 104 assigned a posting list task 118 performs the posting list task that identifies a set of documents, and then scores the identified documents as a part of the posting list task.”);
and each query term based searcher comprises: a posting list reader/monitor configured to: select a content item identifier associated with a first content item from the first posting list entry of each posting list, and extract a corresponding term score for the first posting list entry of each posting list (see Risvik, Paragraph [0057], “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.”);
and a data object generator/updater configured to determine whether the data object includes the entry for the content item identifier associated with the first content item from each posting list exists, and wherein the data object is stored in a data structure (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 10, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 9. Broder further teaches:
generate the data object in response to determining an absence of any data objects in the data structure that are associated with the content item identifier associated with the first content item, wherein the data object stores the content item identifier and the corresponding term score for the first posting list entry of a corresponding posting list; or add the corresponding term score of the content item identifier for the first posting list entry to the data structure in response to determining that the data object exists in the data structure (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 11, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 8. Junqueira, and Broder further teaches:
a posting list reader/monitor configured to determine, using a first processor of the plurality of processors, a first term score associated with a first content item of the one or more content items included in a first posting list of the plurality of posting lists, wherein the first content item is a first entry in the first posting list, and the first term score is greater than or equal to each additional term score included in the first posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
a data object generator/updater configured to: determine that a data object representative of the first content item in a data structure exists (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”),
and add the first term score to the data object, wherein the data object comprises the first term score associated with the first posting list and at least a second term score associated with a second content item included in a second posting list, the second posting list being analyzed using a second processor of the plurality of processors (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

	Regarding claim 12, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 11. Broder further teaches:
determine an upper bound term score for each posting list (see Broder, Paragraph [0316], “To find an upper bound, one first traverses the term's posting list and for each entry computes the contribution of this term to the score of the document corresponding to this entry. The upper bound is then set to the maximum contribution over all posting elements”),
and store each upper bound term score in the data structure (see Broder, Paragraph [0316], “upper bound is stored in the index as one of the term's properties”).

	Regarding claim 14, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 8. Broder further teaches:
generate a content item map that stores a first listing of content item identifiers associated with each content item of the one or more content items analyzed from each posting list (see Broder, Paragraph [0309], “After calling the init( ) function of the WAND iterator, the algorithm calls the next( ) function to receive a new candidate document. When a new candidate is returned by the WAND iterator, this document is fully evaluated using the system's scoring model, resulting in the generation of a precise score for this document”);
determine that the cleaning condition has been satisfied (see Broder, Paragraph [0303], “If there is no such term (meaning the sum of all term upper bounds is less than the threshold) the iterator stops”); 
generate a temporary content item map that stores a second listing of content item identifiers comprising at least a portion of the first listing of content item identifiers, wherein the second listing of content item identifiers comprises content item identifiers having a corresponding lower bound term score that exceeds a threshold term score (see Broder, Paragraph [0299], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”);
and perform a compare and swap ("CAS") operation to replace the first listing of content item identifiers with the second listing of content item identifiers (see Broder, Paragraphs [0303], [0309], “If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 15, Junqueira teaches a non-transitory computer readable medium comprising instructions for retrieving content items for a search that, when executed by one or more of a plurality of processors, cause a computing device to perform operations comprising (see Junqueira, Paragraph [0053]):
receiving a query comprising a plurality of terms (see Junqueira, FIGURE 1, “Query 114”, [a query of terms is received]);
obtaining, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document [i.e. term score] and/or the location of the occurrences of the term in the document.”);

However, Junqueira does not explicitly teach:
obtaining, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term;

Risvik teaches:
obtaining, for each of the plurality of terms, a posting list of one or more content items ranked based on term score associated with a corresponding one or more content items, wherein a term score is indicative of a level of relevance between a corresponding content item in the posting list and the term (see Risvik, Paragraphs [0017], [0031], [0045], “The posting list includes entries each identifying a document and a rank that comprises a score representing the importance of the atom in the context of the document… a document's rank may be a score based on term-frequency inverse-document frequency (TF/IDF) functions as known in the art. For instance, the document rank may be a score generated using the BM25F ranking function [i.e. term score] … The tiers are ordered by ranked (i.e., the first tier having documents with ranks above a first threshold, the second tier having documents with ranks within a given range below the first threshold, etc.).” [The documents are associated with a rank score that is based on a term score, and then divided into tiers, in which the tiers are ranked based on a threshold.]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Risvik (teaching tiering of posting lists in search engine index), and arrived at a machine that ranks a posting list. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of retrieving top search results (see Risvik, Paragraph [0036]). In addition, both the references (Junqueira and Risvik) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, and Risvik further teaches:
generating a candidate list of content items based on the plurality of posting lists, wherein the step of generating the candidate list comprises: selecting, from each of the posting lists, a first content item having a same first rank in each of the posting lists, retrieving, for each of the content items, from the respective posting lists, an associated term score of the first content item, and creating the candidate list with the first content items that are ranked based on their corresponding term scores; updating the candidate list by: selecting, from each of the posting lists, a next content item having a same rank different from the first rank in each of the posting lists, for each of the next content items (see Risvik, Paragraph [0057], “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates [i.e. candidate list] for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.”),

However, the combination of Junqueira, and Risvik do not explicitly teach:
if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item;

Broder teaches:
if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Junqueira (teaching posting list intersection parallelism in query processing) in view of Risvik (teaching tiering of posting lists in search engine index), further in view of Broder (teaching system, method and computer program product for performing unstructured information management and automatic text analysis, including a search operator functioning as a weighted and (wand)), and arrived at a machine that keeps track of the top n results. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of retrieving the top n scoring documents (see Broder, Paragraph [0247]). In addition, both the references (Junqueira, Risvik, and Broder) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as posting lists. The close relation between both the references highly suggests an expectation of success.

	The combination of Junqueira, Risvik, and Broder further teaches:
and repeating the step of selecting, inserting, and re-ranking until the candidate list has been updated based on all of the one or more content items in each of the posting lists (see Risvik, Paragraph [0060], “If it is determined at block 718 that the process of merging tiers should continue, the next level of tiers from the posting lists are merged, as shown at block 722… The process of merging lower tiers continues until a stopping determination is made at block 718 and a set of ranked search results are provided at block 720.” [As shown in Figure 7, the process repeats until the stopping condition is met, and the search results are provided.]), 
and determining based on the candidate list, the candidate content items (see Risvik, Paragraph [0058], “A determination is made at block 718 regarding whether the process of merging tiers may be stopped at this point and search results provided from this merge.”);
and providing, based on the candidate content items, a response to the query (see Risvik, Paragraph [0058], “If so, the process of merging tiers from posting lists may be stopped, and a set of ranked search results may be returned from the first tiers for presentation to an end user, as shown at block 720.”).

Regarding claim 16, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 15. Junqueira, Risvik, and Broder further teaches:
identifying, for each entry of each posting list, a content item identifier of the entry; and determining whether a data object includes an entry for the content item identifier, the data object storing the candidate list, wherein the step of identifying comprises (see Broder, Paragraph [0247], [0309], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id… The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”):  
determining, for each posting list, a first posting list entry, wherein each posting list is analyzed using a separate one of the plurality of processors (see Junqueira, Paragraph [0024], “each processing core 104 assigned a posting list task 118 performs the posting list task that identifies a set of documents, and then scores the identified documents as a part of the posting list task.”);
selecting a content item identifier associated with a first content item from the first posting list entry of each posting list; and extracting a corresponding term score for the first posting list entry of each posting list (see Risvik, Paragraph [0057], “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.”),
and wherein the step of determining whether the data object includes the entry for the content item identifier comprises: determining whether the data object includes an entry for the content item identifier associated with the first content item from each posting list exists, and wherein the data object is stored in a data structure (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 17, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 16. Broder further teaches:
generating the data object in response to determining an absence of any data objects in the data structure that are associated with the content item identifier associated with the first content item, wherein the data object stores the content item identifier and the corresponding term score for the first posting list entry of a corresponding posting list; or adding the corresponding term score of the content item identifier for the first posting list entry to the data structure in response to determining that the data object exists in the data structure (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 18, Junqueira in view of Risvik, further in view of Broder teaches all the limitations claim 15. Junqueira, and Broder further teaches:
determining, using a first processor of the plurality of processors, a first term score associated with a first content item of the one or more content items included in a first posting list of the plurality of posting lists, wherein the first content item is a first entry in the first posting list, and the first term score is greater than or equal to each additional term score included in the first posting list (see Junqueira, Paragraph [0029], “posting lists 112 are used to identify the documents that satisfy a query. Each posting, or inverted, list 114 is associated with a term, e.g., one of the terms of query 114. A posting list 112 for a term is a sorted list of identifiers of documents that contain the term. Each entry in a posting list 112 comprises a document identifier of the document, and can optionally include a number of occurrences of the term in the document and/or the location of the occurrences of the term in the document.”);
determining that a data object representative of the first content item in a data structure exists (see Broder, Paragraph [0247], “each index term is associated with a basic iterator 1125 object (a "stream reader" object) capable of sequentially iterating over its posting list…it provides a method next(id) that returns the first posting element for which DID>=id. If there is no such document, the term iterator 1125 returns a special posting element with an identifier LastID that is larger than all existing DIDs in the index.”); 
and adding the first term score to the data object, wherein the data object comprises the first term score associated with the first posting list and at least a second term score associated with a second content item included in a second posting list, the second posting list being analyzed using a second processor of the plurality of processors (see Broder, Paragraph [0247], [0309], “The algorithm maintains a heap of size n to keep track of the top n results… If the heap is not full the candidate document is inserted into the heap. If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 20, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 15. Broder further teaches:
generating a content item map that stores a first listing of content item identifiers associated with each content item of the one or more content items analyzed from each posting list (see Broder, Paragraph [0309], “After calling the init( ) function of the WAND iterator, the algorithm calls the next( ) function to receive a new candidate document. When a new candidate is returned by the WAND iterator, this document is fully evaluated using the system's scoring model, resulting in the generation of a precise score for this document”); 
determining that the cleaning condition has been satisfied (see Broder, Paragraph [0303], “If there is no such term (meaning the sum of all term upper bounds is less than the threshold) the iterator stops”); 
generating a temporary content item map that stores a second listing of content item identifiers comprising at least a portion of the first listing of content item identifiers, wherein the second listing of content item identifiers comprises content item identifiers having a corresponding lower bound term score that exceeds a threshold term score (see Broder, Paragraph [0299], “The next( ) function takes as input a threshold and returns the next document whose approximate score is larger than threshold”);
and performing a compare and swap ("CAS") operation to replace the first listing of content item identifiers with the second listing of content item identifiers (see Broder, Paragraphs [0303], [0309], “If the heap is full and the new score is larger than the minimum score in the heap, the new document is inserted into the heap, replacing the document with the minimum score.”).

Regarding claim 21, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 1. Broder further teaches:
wherein: a lower bound term score is computed based on a term score associated with each instance of the content item identifier encountered during a current iteration and prior iterations; and an upper bound term score is computed based on (i) a term score associated with each instance of the content item identifier encountered during a current iteration and prior iterations and (ii) a term score associated with a content item identifier in each other posting list with which the content item identifier has not yet been encountered (see Broder, Paragraphs [0308]-[0315], “The threshold value that is passed to the WAND iterator is set based on the minimum score of all documents currently in the heap. Recall that this threshold determines the lower bound that must be exceeded for a document to be considered as a candidate, and to be passed to the full evaluation step… The WAND iterator requires that each query term t be associated with an upper bound, UB t, on its contribution to any document score. Recall that the upper bound on the document score is computed by summing the upper bounds of all terms that the document contains.”).

Regarding claim 22, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 8. Broder further teaches:
wherein the term score comprises one or more of a lower bound term score or a higher bound term score (see Broder, Paragraph [0288], “it is assumed that each term is associated with an upper bound on its maximal contribution to any document score”).

Regarding claim 23, Junqueira in view of Risvik, further in view of Broder teaches all the limitations of claim 15. Broder further teaches:
wherein the term score comprises one or more of a lower bound term score or a higher bound term score (see Broder, Paragraph [0288], “it is assumed that each term is associated with an upper bound on its maximal contribution to any document score”).

Response to Arguments
Applicant’s Arguments, filed October 28th, 2022, have been fully considered, but are not persuasive. 

Applicant argues on pages 14-15 of Applicant's Remarks that the cited references do not teach “generating a candidate list of content items based on the plurality of posting lists, wherein the step of generating the candidate list comprises: selecting, from each of the posting lists, a first content item having a same first rank in each of the posting lists, retrieving, for each of the content items, from the respective posting lists, an associated term score of the first content item, and creating the candidate list with the first content items that are ranked based on their corresponding term scores; updating the candidate list by: selecting, from each of the posting lists, a next content item having a same rank different from the first rank in each of the posting lists, for each of the next content items.” The Examiner respectfully disagrees.

Risvik discloses in paragraph [0057], that “a number of documents are selected from the first tier of the posting list based on the rank of the documents and used as candidates for further processing and selection of the set of ranked search results. For instance, in one embodiment, a preliminary score may be generated for each document in the first tier using a simplified scoring function. Candidate documents are then selected based on the preliminary scores. The candidate documents are processed using a final ranking algorithm to determine a set of ranked documents from which the set of search results is generated.” Therefore, it is believed that Risvik teaches Applicant’s argued limitations because Risvik discloses generating a candidate list by selecting the top ranked candidates from the posting lists.

Applicant argues on pages 14-15 of Applicant's Remarks that the cited references do not teach “if the next content item is not in the candidate list, inserting a new entry in the candidate list for the next content item with its content item identifier and its corresponding term score, and if the next content item is in the candidate list, re-ranking the candidate list based on the corresponding term score of the next content item.” The Examiner respectfully disagrees.

Broder discloses in paragraph [0298], an implementation of a WAND iterator in order to retrieve the documents that best satisfy the query. Accordingly, in paragraph [0309], Broder further discusses maintaining a heap with a certain size to keep track of the top results, in which the WAND iterator is used to evaluate the scores of the documents in the posting list, and determine whether the scores exceed a threshold. Therefore, it is believed that Broder teaches Applicant’s argued claims because the documents are evaluated in order to determine whether the scores exceed a threshold in order to provide the user with the top results. 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161